Citation Nr: 0515342	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied service connection for PTSD and 
hypertension.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in April 2005.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
This law is applicable to the veteran's appeal.  

The veteran seeks service connection for PTSD.  In support of 
his claim, he submitted three statements in October 2001.  In 
a PTSD questionnaire, he indicated that he had witnessed the 
death of a General Wares when a helicopter was shot down.  In 
a subsequent statement, the veteran related that a General 
Bond was killed when his helicopter was shot down in April 
1970.  Another statement indicates that the individual killed 
was Brigadier General William Ross Bond, and that after the 
fatal attack, the veteran had assisted in surveying the 
damage and retrieving the casualties.  

A July 2002 letter from the United States Armed Services 
Center for Unit Records Research (CURR) notes that available 
U.S. Army casualty files listed a General Ware as having been 
killed in action in September 1968, prior to the veteran's 
tour in Vietnam.  The CURR did not address the veteran's 
allegation that a General Bond was killed in action.

The CURR indicated that Morning Reports should be requested 
from the National Personnel Records Center (NPRC) to verify 
daily personnel actions such as killed in action.  However, 
review of the record indicates that such action was not taken 
in the veteran's case.

At his April 2005 hearing, the veteran testified that he had 
witnessed the deaths of two service colleagues, Billy Joe 
Neely and Don Giesecke.  He also indicated that the general 
killed was General Bonds, and not General Wares.  The 
information pertaining to the deaths of the veteran's two 
service colleagues was not previously provided to the RO.  
The Board therefore concludes that further development of 
this issue is in order.

With respect to his claim of entitlement to service 
connection for hypertension, the veteran argues that that 
disorder was related to his PTSD.  The Board notes that 
although an October 2004 VA examiner had concluded that the 
hypertension was not secondary to the veteran's diabetes 
mellitus, there is no opinion regarding whether the disorder 
is etiologically related to the veteran's diagnosed PTSD.

The development of evidence concerning the veteran's PTSD may 
allow for a grant of service connection.  In that event, the 
veteran's argument that his hypertension is related to his 
PTSD should be considered.  The Board has therefore concluded 
that it would be inappropriate at this juncture to enter a 
final determination on the issue of service connection for 
hypertension until the issue of service connection for PTSD 
is readjudicated.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

In light of the discussion above, the Board has concluded 
that further development is necessary. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
him for his claimed PTSD and 
hypertension.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

In any event, the RO should obtain and 
associated with the claims folder all 
treatment records from the Dorn VA 
Medical Center for the period beginning 
in October 2003.

2.  The RO should also request morning 
reports from the NPRC for the period 
surrounding December 17 and 18, 1969, in 
effort to verify the reported casualties 
to which the veteran testified at the 
April 2005 hearing.

3.  After a reply has been obtained from 
NPRC, the RO should prepare a summary of 
the veteran's alleged service stressors, 
to include the casualties to which the 
veteran testified in April 2005.  This 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (CURR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The RO 
should provide copies of any information 
obtained from the veteran, as well as any 
other relevant evidence in the record.  
The CURR should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Any 
indicated studies should be performed.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of his hypertension.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
The physician should elicit a complete 
history from the veteran.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to the veteran's 
military service, or to any other 
currently present disability.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




